Title: To George Washington from William Booker, 3 July 1797
From: Booker, William
To: Washington, George

 

Sir
Richmond July 3d 1797

I have your Favour of the 26th of June. I Send you a bill of the Meterials necessary to be Procured for the building of one Machine. You Can have it Compared to see whether any part of the Scantling Can be used that was got for the Scotch Machine.
I would with Pleasure have waited on you Immediately but my engagements are such that renders it Impossible, without breaking them.
but if it will Suit you I will be at Mount Vernon between the 20th and 27th of this Month and Should the Meterials be then ready, one machine Can be finished with the assistance of your Carpenters in 8 or ten days and the work of a black Smith three or four, days after which I have no doubt your Carpenters Can make any number you may want—I Shall Expect to hear from you if the above Mentioned time will answer. I am with due Respe[c]t—your mos. Obt Sert

Wm Booker

